Title: To George Washington from Major Henry Lee, Jr., 29 December 1779
From: Lee, Henry Jr.
To: Washington, George


        
          sir
          Mon: Courthouse [N.J.] Decbr 29th 79
        
        Yesterday I informed Congress of the sailing of the second fleet—I now do myself the honor to advise your Excellency, that one hundd sail with horse & foot on board under convoy of five ships of the line & two frigates, left sandy hook on the evening of the 26th Yesterdays storm must have injured them exceedingly, as they had got but a little distance from the coast—It is reported that the General & Admiral are both with this fleet—Col. Armand has reached this post. I have the honor to be with the most perfect respect Your Excellencys most ob. servt
        
          Henry Lee JunrMa[jo]r com[mandan]t l[igh]t d[ragoons]
        
      